Case 2:19-cv-00198-JDL Document 77 Filed 04/27/21 Page 1 of 9                    PageID #: 950




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

JAROSLAV HORNOF et al.,                      )
                                             )
               Plaintiffs                    )
                                             )
v.                                           )       No. 2:19-cv-00198-JDL
                                             )
UNITED STATES OF AMERICA,                    )
                                             )
               Defendant                     )


                       MEMORANDUM DECISION AND ORDER ON
                          PLAINTIFFS’ MOTION TO AMEND

       This matter is before me on the plaintiffs’ motion for leave to file an amended complaint

in order to join an additional plaintiff, Jana Hýbková, the wife of plaintiff Jaroslav Hornof, and

add claims by her for loss of consortium and intentional infliction of emotional distress (IIED).

See Plaintiffs’ Motion to Amend Complaint (“Motion”) (ECF No. 70). Because I conclude that

such amendments would be futile in light of Hýbková’s failure to comply with the administrative

exhaustion requirement of the Federal Tort Claims Act (FTCA), I deny the motion.

                                I. Applicable Legal Standards

       The plaintiffs filed their motion on February 11, 2021, before the deadline for amendment

of pleadings and joinder of parties expired. See Motion at 1. In such circumstances, courts freely

give leave to amend where justice so requires, unless the amendment would be futile or reward

undue delay. See Fed R. Civ. P. 15(a)(2); Resolution Tr. Corp. v. Gold, 30 F.3d 251, 253 (1st Cir.

1994). In assessing futility, courts apply the same standard as when assessing motions to dismiss

made under Federal Rule of Civil Procedure 12(b)(6). See Adorno v. Crowley Towing & Trans.

Co., 443 F.3d 122, 126 (1st Cir. 2006). As such, an amendment is futile when, even assuming the




                                                 1
Case 2:19-cv-00198-JDL Document 77 Filed 04/27/21 Page 2 of 9                      PageID #: 951




truth of all well-pleaded facts, it fails to state a claim upon which relief could be granted. See

Glassman v. Computervision Corp., 90 F.3d 617, 623 (1st Cir. 1996).

                                    II. Factual Background

       The allegations contained in the plaintiffs’ operative complaint are set out in greater detail

in this court’s recent order on the government’s motions to dismiss. See Order on Motions to

Dismiss (“Order”) (ECF No. 61) at 2-11. In short, the plaintiffs allege that they were crewmembers

on a foreign vessel known as the M/V Marguerita, which was subjected to an illegal investigation

by the government for violating international pollution laws when it arrived in Portland in July

2017. See [First] Amended Complaint (“Operative Complaint”) (ECF No. 3) at 2-4. According

to the plaintiffs, they were unlawfully detained as “human collateral” to secure potential fines

against the vessel and the government sought fraudulent material witness warrants to conceal the

unlawful nature of their detention. Id. at 4-5. Pertinent to the instant motion to amend, Hornof

alleges that his detention in the United States prevented him from returning home to the Czech

Republic to attend to his familial duties, including supporting his pregnant wife while she dealt

with the death of her mother. See id. at 29-30.

       The plaintiffs filed their complaint in May 2019 and filed an amended complaint in June

2019. See Complaint (ECF No. 1); Operative Complaint. The amended complaint contained six

counts against the government and several of its agencies as well as nine federal officers.

See generally Operative Complaint.      The government and the individual defendants moved

separately to dismiss the counts. See Individual Defendants’ Motion to Dismiss (ECF No. 21);

United States’ Motion to Dismiss (ECF No. 23). In October 2020, this court granted the individual

defendants’ motion to dismiss in its entirety and granted the government’s motion to dismiss in

part, leaving only the plaintiff’s claims for false arrest, false imprisonment, IIED, and abuse of



                                                  2
Case 2:19-cv-00198-JDL Document 77 Filed 04/27/21 Page 3 of 9                     PageID #: 952




process against the government as well as their request for declaratory relief on those claims. See

Order at 54.

                                           III. Discussion

       The plaintiffs now seek to join Hornof’s wife, Hýbková, as an additional plaintiff and add

a count for her alleged damages for loss of consortium and IIED. See Motion at 1. In their

proposed amendments, the plaintiffs allege that the government lied to this court about Hornof’s

availability in an effort to prevent him from returning home to Hýbková, who was pregnant with

their second child and grieving the death of her mother. See [Proposed] Amendment to Plaintiff’s

Complaint (ECF No. 70-1) at 2-3. They further allege that Hýbková “suffered severe emotional

distress, requiring medical and psychiatric treatment and counseling” and the loss of Hornof’s

“comfort and consortium” as a result of his “prolonged confinement.” Id. at 3-4. The plaintiffs

assert that their motion should be granted because they “have already provided discovery

concerning [the] treatment of” Hýbková and, therefore, the amendments “should not cause

material delay.” Motion at 2.

       The government argues that Hýbková’s proposed claims are barred because, among other

things, she failed to comply with the FTCA’s administrative exhaustion requirement. See United

States’ Objection to Plaintiffs’ Motion to Amend Complaint (“Opposition”) (ECF No. 73) at 5-8.

It contends that the FTCA’s waiver of the government’s general immunity to suit applies only to

claims that have been first presented to, and denied by, the appropriate federal agency. See id.




                                                3
Case 2:19-cv-00198-JDL Document 77 Filed 04/27/21 Page 4 of 9                                        PageID #: 953




at 5-6; 28 U.S.C. § 2675(a). It points out that, unlike each of the current plaintiffs, Hýbková did

not file administrative claim before seeking relief in court.1 See Opposition at 3.

         In their reply, the plaintiffs do not dispute that Hýbková’s proposed claims would be

subject to the requirements of the FTCA, nor do they assert that she independently filed an

administrative claim; rather, they contend that the government had adequate notice of her claims

because Hornof’s administrative claim identified him as being married and recounted that his wife

was distressed as a result of his detention. Reply at 1-2. They also note that Hornof’s counsel

“repeatedly referred to his wife’s distress” when seeking Hornof’s release. Id. at 2. To require

technical compliance with the FTCA’s administrative exhaustion requirement when the

government had sufficient notice of Hýbková’s claims, the plaintiffs argue, would be unjust and

inappropriately elevate form over substance. See id. at 2-3.

         The government has the better argument.

         The Supreme Court has held that the FTCA’s administrative exhaustion requirement is

jurisdictional and “bars claimants from bringing suit in federal court until they have exhausted

their administrative remedies.”2 McNeil v. United States, 508 U.S. 106, 113 (1993); see also Wood

v.   United      States,     Nos.     1:14-cv-00399-JDL,           1:14-cv-00503-JDL,           1:14-cv-00551-JDL,



1
   The government included the current plaintiffs’ administrative claim forms and a joint complaint that they attached
to those forms as an exhibit to its opposition. See Exhibit A to Opposition. I note that the plaintiffs do not dispute the
authenticity of the government’s exhibit or otherwise object to the court’s consideration of it when deciding their
motion; in fact, they cite to it in support of their reply argument. See Reply Memorandum in Support of Plaintiffs’
Motion to Amend Complaint (“Reply”) (ECF No. 74) at 1.
2
   It is worth noting that the FTCA also sets out time limits for submitting claims to the appropriate agency and for
bringing suit if those claims are denied. See 28 U.S.C. § 2401(b) (“A tort claim against the United States shall be
forever barred unless it is presented in writing to the appropriate Federal agency within two years after such claim
accrues or unless action is begun within six months after . . . notice of final denial of the claim by the agency to which
it was presented.”). Unlike the FTCA’s administrative exhaustion requirement, however, the Supreme Court has held
that these time limits are not jurisdictional and may be equitably tolled in “extraordinary circumstance[s.]” United
States v. Kwai Fun Wong, 575 U.S. 402, 405, 407-08 (2015). Because I conclude that Hýbková’s proposed claims
are barred as a result of her failure to comply with the administrative exhaustion requirement, I need not address the
government’s argument that her proposed claims are also barred because of her failure to abide by the time limits.
See Opposition at 5-10.

                                                            4
Case 2:19-cv-00198-JDL Document 77 Filed 04/27/21 Page 5 of 9                        PageID #: 954




1:15-cv-00045-JDL, 2016 WL 11580579, at *18 (D. Me. Feb. 2, 2016) (“[T]he Supreme Court

held in McNeil that exhaustion of the plaintiff’s administrative remedies is a jurisdictional

prerequisite to the filing of an action under the FTCA.”); Hutchins v. Maine State Housing,

No. 1:14-cv-00491-JAW, 2015 WL 2250672, at *5 (D. Me. May 13, 2015) (citing McNeil and

dismissing a plaintiff’s FTCA claims after determining that her failure to present those claims to

the appropriate federal agency left the court “without jurisdiction to consider” them);

Daniel A. Morris, Federal Tort Claims § 18:5, Westlaw (database updated June 2020) (“The

[Supreme] Court held [in McNeil] that the administrative claim exhaustion requirement . . . is tied

by explicit statutory language to jurisdiction, and is deemed ‘jurisdictional.’”).

       In enacting the administrative exhaustion requirement, Congress aimed to achieve

“fairness and efficiency by giving the relevant agency the opportunity to investigate and settle

claims without the expense and delay of litigation,” Adams v. United States, 615 F.2d 284, 291

(5th Cir. 1980), and, in doing so, provide “for more fair and equitable treatment of private

individuals and claimants when they are involved in litigation with their government[,]” Blue v.

United States, 567 F. Supp. 394, 396-97 (D. Conn. 1983) (alteration, citation, and quotation marks

omitted). As courts have noted, these purposes are present “even when the claim is filed by a

person . . . who happens to only claim the damages allegedly suffered by [her] because of an injury

directly suffered by someone else.” Collazo v. United States, 372 F. Supp. 61, 62 (D.P.R. 1973);

see also Ryan v. United States, 457 F. Supp. 400, 401, 403 (W.D. Penn. 1978) (reiterating that the

purpose of the FTCA’s administrative exhaustion requirement is to “encourag[e] settlement and

avoid[] unnecessary litigation” and holding that these purposes were undermined when the




                                                  5
Case 2:19-cv-00198-JDL Document 77 Filed 04/27/21 Page 6 of 9                       PageID #: 955




“government was denied [the] opportunity to settle” a wife’s loss of consortium claim under the

FTCA when only her husband filed an administrative claim).

       Given the purposes of the administrative exhaustion requirement and its jurisdictional

nature, many courts have held that a claimant must independently satisfy the requirement in order

to bring her FTCA claims in court even where they are based on an injury suffered by her spouse

and her spouse has filed an administrative claim.              See, e.g., Barber v. Kone, Inc.,

118 Fed. Appx. 276, 278 (9th Cir. 2004) (“[The plaintiff’s spouse’s] claim was properly

dismissed, as she did not exhaust her administrative remedies. That the merits of her loss of

consortium claim are derivative of the merits of [the plaintiff’s] claim did not relieve her of the

responsibility to assert her own claim.” (citations omitted)); Freeman v. United States,

Case No. 13-cv-02421-WHO, 2014 WL 1117619, at *4 (N.D. Cal. Mar. 19, 2014) (dismissing a

wife’s claims for, among other things, loss of consortium and IIED under the FTCA where she

“did not file her own administrative claim” and her husband’s administrative claim could not

“satisfy the jurisdictional prerequisites for her claim[s]”); McNiff v. Asset Mgmt. Specialists, Inc.,

337 F. Supp. 2d 685, 692 (E.D. Penn. 2004) (“[E]ach plaintiff who files suit under the [FTCA]

must have individually and separately satisfied all the jurisdictional requirements of the Act before

filing suit. The jurisdictional requirements of the [FTCA] are not met where an individual suing

for loss of consortium fails to file his or her own separate administrative claim, even if the spouse

has already filed an administrative claim.” (citation omitted)); Foster v. United States,

858 F. Supp. 1157, 1163 (M.D. Fla. 1994) (dismissing a husband’s derivative loss of consortium

claims stemming from his wife’s injuries because he “failed to file a separate administrative claim

before initiating his lawsuit”); Ryan, 457 F. Supp. at 403 (dismissing a wife’s claims of loss of

consortium for lack of subject matter jurisdiction where she did not file her own administrative



                                                  6
Case 2:19-cv-00198-JDL Document 77 Filed 04/27/21 Page 7 of 9                        PageID #: 956




claim and her claim was not delineated in her husband’s administrative claim); Collazo,

372 F. Supp. at 61-62 (dismissing a husband’s FTCA claims stemming from his wife’s direct

injuries where he did not file his own administrative claim).

       The plaintiffs contend that, despite Hýbková’s failure to independently file an

administrative claim, the government had adequate notice of her claims because (i) Hornof’s

administrative claim form identified him as married, (ii) the complaint attached to his

administrative claim form recounted his wife’s distress, (iii) he filed a motion seeking his release

so he could go back to his wife, and (iv) his counsel repeatedly referred to his wife’s distress during

the proceedings on that motion. See Reply at 1-2. They cite several cases where courts determined

that claimants had satisfied the administrative exhaustion requirement despite various technical

deficiencies and argue that to allow the government to stand on such technicalities in this case

would undermine the purpose of the requirement. See id. at 2-3.

       The cases relied upon by the plaintiff are readily distinguishable from this matter. See id.;

Blue, 567 F. Supp. at 398 (holding that a prisoner claimant had satisfied the exhaustion requirement

despite his failure to provide the Bureau of Prisons with a sum certain in damages on the basis that,

“unlike more typical [FTCA] litigants,” he “was at all relevant times a ward of the government”

and, as such, “the fact, nature and extent of his injuries were well known to the government”);

Yates v. United States, Civil Action No. 06-1876, 2008 WL 2152061, at *5 (E.D. Penn.

May 21, 2008) (citing Blue and holding similarly with regard to a former prisoner’s FTCA claims);

Adams, 615 F.2d at 292 (holding that claimants had satisfied the exhaustion requirement where

they had submitted their FTCA claims to the appropriate federal agency but had failed to provide

the additional information that the agency requested from them); Estate of Santos v. United States,

525 F. Supp. 982, 985 (D.P.R. 1981) (refusing to let the government “stand on technicalities” and



                                                  7
Case 2:19-cv-00198-JDL Document 77 Filed 04/27/21 Page 8 of 9                     PageID #: 957




finding that a widow had satisfied the exhaustion requirement even though her deceased husband’s

name was the only one that appeared on the administrative claim form on the basis that there was

“no room for doubt” that the government understood that it was the widow who was pursuing the

FTCA claim).

       In contrast to those cases where the government understood the nature of the claim and

knew the identity of the claimant, the government here could not have been put on notice of

Hýbková’s claims of loss of consortium and IIED by virtue of Hornof’s administrative claim or

his references to his “wife’s distress” in court proceedings that preceded that claim. Reply at 2.

Only Hornof’s name appears on his administrative claim form; a form which instructs, “If the

incident involves more than one claimant, each claimant should submit a separate claim form.”

Exhibit A to Opposition at 2-3 (emphasis added). Hornof and the two other existing plaintiffs

apparently understood those instructions because they each filed a separate administrative claim

form. See id. at 2-7. Moreover, although there are a few references to the distress that Hornof’s

detention caused his “wife” or “Mrs. Hornof” in the joint complaint that the plaintiffs attached to

their administrative claims forms, Hýbková was not identified by her actual name nor were there

any claims for damages on her behalf. Id. at 12, 26; see Heaton v. United States, 383 F. Supp.

589, 591 (S.D.N.Y. 1974) (“Simply because Mrs. Heaton’s name appeared on the executed

[administrative claim form] as Mr. Heaton’s wife could not have put the government on notice that

she was claiming loss of consortium and services. And most importantly, she did not sign the form

as a claimant – only her husband did. (emphasis added)); cf. Hardiman v. United States,

752 F. Supp. 52, 54 (D.N.H. 1989) (holding that a wife satisfied the exhaustion requirement where

she “was specifically identified as a claimant on the [administrative claim] form” and the

“government was therefore on notice that [she] was making a claim”) (emphasis added)).



                                                8
Case 2:19-cv-00198-JDL Document 77 Filed 04/27/21 Page 9 of 9                       PageID #: 958




       Thus, more than being just a mere technicality, Hýbková’s failure to independently satisfy

the administrative exhaustion requirement deprived the government of its opportunity to

investigate and attempt to settle her claims before she brought them to court. Because that

requirement is jurisdictional in nature, this court lacks the subject matter jurisdiction to consider

Hýbková’s claims. See Hutchins, 2015 WL 2250672, at *5. Accordingly, the amendments that

the plaintiffs seek leave to make to add Hýbková and her claims to their complaint would be futile.

See Glassman, 90 F.3d at 623.

                                          IV. Conclusion

       For the foregoing reasons, the Motion is DENIED.

                                             NOTICE

       In accordance with Federal Rule of Civil Procedure 72(a), a party may serve and file
an objection to this order within fourteen (14) days after being served with a copy thereof.

         Failure to file a timely objection shall constitute a waiver of the right to review by the
district court and to any further appeal of this order.

       Dated this 27th day of April, 2021.
                                                              /s/ John H. Rich III
                                                              John H. Rich III
                                                              United States Magistrate Judge




                                                  9
